

Exhibit 10.3


Execution Copy


NEITHER THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES INTO
WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT, OR (B) IF REASONABLY REQUESTED BY THE COMPANY, AN
OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY THAT REGISTRATION IS NOT
REQUIRED UNDER THE SECURITIES ACT.
 
LAPIS TECHNOLOGIES INC.
 
COMMON STOCK PURCHASE WARRANT
 
Warrant No. UTA 2011 - 1
Dated: September 1, 2011



Lapis Technologies Inc., a Delaware corporation (the “Company”), hereby
certifies that, for value received, UTA Capital LLC, a Delaware limited
liability company, or its registered assigns (the “Holder”), shall initially be
entitled to purchase from the Company up to a total of 952,227 shares of common
stock of the Company, $.001 par value per share (each such share, a “Warrant
Share” and all such shares, the “Warrant Shares”), at an exercise price
initially equal to: $0.50 per Warrant Share for the purchase of the Warrant
Shares, as such exercise price may be adjusted pursuant to the following proviso
and pursuant to Section 9 hereof, provided however, that in the event that the
after-tax consolidated net income of the Company and its subsidiaries for
calendar year 2012, increased by the recorded expenses related to this warrant
and any additional warrant issued to the Holder pursuant to the Purchase
Agreement (as defined below), each as calculated in accordance with GAAP and
reflected in the Company’s audited financial statements for the year ending
December 31, 2012, is in excess of $7,000,000 (the “Target After-Tax Net Income
Amount”), the exercise price in respect of one third (1/3) of all the
unexercised Warrant Shares shall be automatically increased to $1.00 per share
and two thirds (2/3) of all then unexercised Warrant Shares shall be exercisable
at $0.50 per share (hereinafter, collectively, referred to as the “Exercise
Price”), at any time commencing on the date that is six months after the Initial
Closing Date, and through and including the date that is sixty-six months from
such Initial Closing Date (the “Expiration Date”), and subject to the following
terms and conditions hereof.  In the event the Company issues additional shares
or Common Stock Equivalents (as defined below) as part of an acquisition of
assets or shares of another company following the date of this Warrant, then the
Target After-Tax Net Income Amount shall be multiplied by the ratio of (x) the
sum of post-acquisition (i) issued and outstanding shares of Common Stock and
(ii) Common Stock Equivalents of the Company to (y) the sum of pre-acquisition
(i) issued and outstanding shares of Common Stock and (ii) Common Stock
Equivalents of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
This Warrant was issued pursuant to that certain Note and Warrant Purchase
Agreement, dated as of even date herewith, by and among the Company and the
Purchaser (the “Purchase Agreement”).
 
1.           Definitions.  In addition to the terms defined elsewhere in this
Warrant, capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Purchase Agreement.
 
2.           Registration of Warrant.  The Company shall register this Warrant,
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.
 
3.           Registration of Transfers.  The Company shall register the transfer
of any portion of this Warrant in the Warrant Register, upon surrender of this
Warrant, with the Form of Assignment attached hereto as Annex A duly completed
and signed, to the transfer agent or to the Company at its address specified
herein.  Upon any such registration or transfer, a new warrant to purchase
shares of Common Stock, in substantially the form of this Warrant (any such new
warrant, a “New Warrant”), evidencing the portion of this Warrant so transferred
shall be issued to the transferee and a New Warrant evidencing the remaining
portion of this Warrant not so transferred, if any, shall be issued to the
transferring Holder.  The acceptance of the New Warrant by the transferee
thereof shall be deemed the acceptance by such transferee of all of the rights
and obligations of a holder of a Warrant.
 
4.           Exercise and Duration of Warrants.
 
a.           This Warrant shall be exercisable by the registered Holder at any
time and from time to time commencing six months after the date hereof, and
through and including the Expiration Date.  At 6:30 P.M., New York City time on
the Expiration Date, the portion of this Warrant not exercised prior thereto
shall be and become void and of no value;  provided that, this Warrant shall be
deemed to have been exercised in full (to the extent not previously exercised)
on a “cashless exercise” basis at 6:30 P.M. New York City time on the Expiration
Date.
 
b.           A Holder may exercise this Warrant by delivering to the Company (i)
an exercise notice, in the form attached hereto as Annex B (the “Exercise
Notice”), appropriately completed and duly signed along with the Warrant, and
(ii) payment of the Exercise Price for the number of Warrant Shares as to which
this Warrant is being exercised (which may take the form of a “cashless
exercise” if so indicated in the Exercise Notice), and the date that the last of
such items are delivered to the Company (as determined in accordance with the
notice provisions hereof) is an “Exercise Date.”  Execution and delivery of the
Exercise Notice shall have the same effect as cancellation of the original
Warrant and issuance of a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares.
 
 
2

--------------------------------------------------------------------------------

 
 
c.           Insufficient Authorized Shares.  If at any time while this Warrant
is outstanding, the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon exercise of this Warrant and Warrants of like tenor at least a
number of shares of Common Stock equal to 100% (the “Required Reserve Amount”)
of the number of shares of Common Stock as shall from time to time be necessary
to effect the exercise of all of the Warrants of like tenor then outstanding (an
“Authorized Share Failure”), then the Company shall immediately take all action
necessary to increase the Company’s authorized shares of Common Stock to an
amount sufficient to allow the Company to reserve the Required Reserve Amount
for the Warrants of like tenor then outstanding.  Without limiting the
generality of the foregoing sentence, as soon as practicable after the date of
the occurrence of an Authorized Share Failure, but in no event later than sixty
(60) days after the occurrence of such Authorized Share Failure, the Company
shall either (i)  call a meeting of its stockholders for the approval of an
increase in the number of authorized shares of Common Stock or (ii) attempt to
obtain the requisite stockholder vote by written consents.  In connection with
the foregoing, the Company shall provide each stockholder with a proxy statement
or an information statement, as the case may be, and, in the case of a
stockholders’ meeting, shall use its best efforts to solicit its stockholders’
approval of such increase in authorized shares of Common Stock and to cause its
board of directors to recommend to the stockholders that they approve such
proposal.
 
5.           Delivery of Warrant Shares.
 
a.           The Holder shall not be required to physically surrender this
Warrant unless this Warrant is being exercised in full.  To effect exercises
hereunder, the Holder shall duly execute and deliver to the Company at its
address for notice set forth herein, an Exercise Notice in the form of Annex B
hereto, along with the Warrant Share Exercise Log in the form of Annex C hereto,
and shall pay the Exercise Price, if applicable, multiplied by the number of
Warrant Shares that the Holder intends to purchase hereunder.  The Company shall
promptly (but in no event later than five (5) Trading Days after the date of
exercise) issue or cause to be issued and cause to be delivered to or upon the
written order of the Holder a certificate for the Warrant Shares issuable upon
such exercise.  The Company shall, upon request of the Holder, and subsequent to
the date on which a registration statement covering the resale of the Warrant
Shares has been declared effective by the SEC (provided that the Holder
represents in writing to the Company that it has sold or committed in a binding
sale agreement or sale order to promptly sell such Warrant Shares pursuant to
the terms of the prospectus contained in the registration statement), or if and
to the extent this Warrant has been exercised on a “cashless exercise” basis and
the provisions of Rule 144 have been satisfied, use its best efforts to deliver
Warrant Shares hereunder electronically through the Depository Trust Corporation
or another established clearing corporation performing similar functions.  If by
the fifth (5rd) Trading Day after exercise of this Warrant, the Company fails to
deliver the required number of Warrant Shares, the Holder will have the right to
rescind the exercise.  If by the fifth (5rd) Trading Day after exercise, the
Company fails to deliver the required number of Warrant Shares, and if after
such fifth Trading Day and prior to the receipt of such Warrant Shares, the
Holder purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Holder of Warrant Shares which
the Holder anticipated receiving upon such exercise (a “Buy In”), then the
Company shall (i) pay in cash to the Holder the amount by which (x) the Holder’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (A) the
number of Warrant Shares that the Company was required to deliver to the Holder
in connection with the exercise at issue by (B) the closing bid price of the
shares of Common Stock on the Exercise Date and (ii) at the option of the
Holder, either reinstate the portion of the Warrant and equivalent number of
Warrant Shares for which such exercise was not honored or deliver to the Holder
the number of shares of Warrant Shares that would have been issued had the
Company timely complied with its exercise and delivery obligations
hereunder.  The Holder shall provide the Company written notice indicating the
amounts payable to the Holder in respect of the Buy In.
 
 
3

--------------------------------------------------------------------------------

 
 
b.           This Warrant is exercisable, either in its entirety or, from time
to time, for a portion of at least 100,000 Warrant Shares unless this Warrant is
at any time exerciseable for fewer than 100,000 Warrant Shares, in which case
this Warrant shall only be exerciseable for such remainder.  Upon surrender of
this Warrant following one or more partial exercises, the Company shall issue or
cause to be issued, at its expense, a new Warrant evidencing the right to
purchase the remaining number of Warrant Shares.
 
c.           The Company’s obligations to issue and deliver Warrant Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of Warrant
Shares.  Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock upon exercise of the Warrant as required pursuant to the
terms hereof.
 
6.           Charges, Taxes and Expenses.  Initial issuance and delivery of
certificates for shares of Common Stock upon exercise of this Warrant shall be
made without charge to the Holder for any issue or transfer tax, transfer agent
fee or other incidental expense in respect of the issuance of such certificates,
all of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the registration of any certificates for
Warrant Shares or Warrants in a name other than that of the Holder.  The Holder
shall be responsible for all other tax liability that may arise as a result of
holding or transferring this Warrant or receiving Warrant Shares upon exercise
hereof.
 
7.           Replacement of Warrant.  If this Warrant is mutilated, lost, stolen
or destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a new Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable bond or indemnity, if requested.  Applicants for a new Warrant under
such circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Company may
prescribe.
 
 
4

--------------------------------------------------------------------------------

 
 
8.           Reservation of Warrant Shares.  The Company covenants that it will
at all times reserve and keep available out of the aggregate of its authorized
but unissued and otherwise unreserved shares of Common Stock, solely for the
purpose of enabling it to issue Warrant Shares upon exercise of this Warrant as
herein provided, the number of Warrant Shares that are then issuable and
deliverable upon the exercise of this entire Warrant, free from preemptive
rights or any other contingent purchase rights of persons other than the Holder
(after giving effect to the adjustments and restrictions of Section 9, if
any).  The Company covenants that all Warrant Shares so issuable and deliverable
shall, upon issuance and the payment of the applicable Exercise Price in
accordance with the terms hereof, be duly and validly authorized, issued and
fully paid and nonassessable.  The Company will take all such action as may be
necessary to assure that such shares of Common Stock may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of any securities exchange or automated quotation system upon which
the shares of Common Stock may be listed.  The Company will notify its transfer
agent for the reservation of shares of Common Stock as required under this
provision.
 
9.           Certain Adjustments.  The Exercise Price and number of Warrant
Shares issuable upon exercise of this Warrant are subject to adjustment from
time to time as set forth in this Section 9. In no event shall the Exercise
Price and/or the number of Warrant Shares issuable upon exercise of this Warrant
be adjusted pursuant to more than one subsection of this Section 9 as a result
of any single event or series of related events.
 
a.           Share Dividends and Splits.  If after the date hereof, the number
of outstanding shares of Common Stock is increased by a share dividend payable
in shares of Common Stock or by a split-up of shares of Common Stock or other
similar event, then, on the effective date thereof, the number of shares
issuable on exercise of this Warrant shall be increased in proportion to such
increase in outstanding shares and the then applicable Exercise Price shall be
correspondingly decreased.
 
b.           Aggregation of Shares.  If after the date hereof, the number of
outstanding shares of Common Stock is decreased by a consolidation, combination
or reclassification of shares of Common Stock or other similar event, then, upon
the effective date of such consolidation, combination or reclassification, the
number of shares issuable on exercise of this Warrant shall be decreased in
proportion to such decrease in outstanding shares and the then applicable
Exercise Price shall be correspondingly increased.
 
c.           Replacement of or Payment for Securities Upon Reorganization,
etc.  If after the date hereof any capital reorganization or reclassification of
the shares of Common Stock of the Company, or consolidation or merger of the
Company with another corporation, or the sale of all or substantially all of its
assets to another corporation or other similar event (each, a “Fundamental
Transaction”) shall be effected, then, as a condition of such Fundamental
Transaction, lawful and fair provision shall be made whereby the Holder of this
Warrant shall thereafter have the right to purchase and receive, upon the basis
and upon the terms and conditions specified in this Warrant and in lieu of the
shares of Common Stock of the Company immediately theretofore purchasable and
receivable upon the exercise of the rights represented thereby, such shares,
securities, cash or other assets as may be issued or payable with respect to or
in exchange for the number of outstanding shares of Common Stock equal to the
number of such shares of Common Stock immediately theretofore purchasable and
receivable upon the exercise of the rights represented by this Warrant, had such
Fundamental Transaction not taken place and in such event appropriate provision
shall be made with respect to the rights and interests of the Holder of this
Warrant to the end that the provisions hereof (including, without limitation,
provisions for adjustments of the Exercise Price and of the number of shares
purchasable upon the exercise of this Warrant) shall thereafter be applicable,
as nearly as may be in relation to any shares, securities, or assets thereafter
deliverable upon the exercise hereof.  The Company shall not effect any such
Fundamental Transaction unless prior to the consummation thereof the successor
corporation (if other than the Company) resulting from such Fundamental
Transaction, or the corporation purchasing such assets in a Fundamental
Transaction, shall assume by written instrument executed and delivered to the
Holder of this Warrant the obligation to deliver to the Holder of this Warrant
such shares, securities, cash or other assets as, in accordance with the
foregoing provisions, such Holder may be entitled to purchase.
 
 
5

--------------------------------------------------------------------------------

 
 
d.           Adjustment of Exercise Price and Number of Warrant Shares
Purchasable Upon Issuance of Additional Shares of Common Stock.  In the event
the Company shall at any time after the date hereof issue shares of Common Stock
(the “Additional Shares of Common Stock”), other than Exempt Issuances (as
defined below), while any portion of this Warrant remains outstanding, without
consideration or for a consideration per share less than the Exercise Price,
then:
 
i.           the Exercise Price shall be reduced, concurrently with such issue,
to a price (calculated to the nearest one-hundredth of a cent), determined in
accordance with the following formula:
 
EP2 = EP1 * (A + B) ÷ (A + C).
 
For purposes of the foregoing formula, the following definitions shall apply:
 
a.           “EP2” shall mean the Exercise Price in effect immediately after
such issue of Additional Shares of Common Stock;
 
b.           “EP1” shall mean the Exercise Price in effect immediately prior to
such issue of Additional Shares of Common Stock;
 
c.           “A” shall mean the number of shares of Common Stock outstanding
immediately prior to such issue of Additional Shares of Common Stock (treating
for this purpose as outstanding all shares of Common Stock issuable upon
exercise, conversion or exchange of Common Stock Equivalents (as defined below)
outstanding immediately prior to such issue;
 
d.           “B” shall mean the number of shares of Common Stock that would have
been issued if such Additional Shares of Common Stock had been issued at a price
per share equal to EP1 (determined by dividing the aggregate consideration
received by the Company in respect of such issue by EP1); and
 
e.           “C” shall mean the number of such Additional Shares of Common Stock
issued in such transaction; and
 
 
6

--------------------------------------------------------------------------------

 
 
ii.          the number of Warrant Shares purchasable upon the exercise of this
Warrant shall be increased, concurrently with the decrease in Exercise Price
described above, such that the Aggregate Warrant Equity Percentage (as defined
below) of the Warrant shall be no less than the Aggregate Warrant Equity
Percentage of the Warrant immediately prior to such decrease in Exercise Price,
less only such appropriate adjustments as are required to reflect prior partial
exercises of this Warrant.
 
For purposes hereof, “Aggregate Warrant Equity Percentage” at any time means the
percentage determined by dividing the number of Warrant Shares purchasable upon
exercise of this Warrant at such time by the sum of the number of shares of
Common Stock (x) outstanding at such time, (y) issuable upon conversion or
exchange of  any stock or securities (other than  any rights, warrants or
options to subscribe for or purchase shares of Common Stock or Convertible
Securities) convertible into or exercisable or exchangeable for shares of Common
Stock outstanding at such time and (y) issuable upon exercise of Common Stock
Equivalents outstanding at such time (including this Warrant). The initial
Aggregate Warrant Equity Percentage of this Warrant shall be 12.00%.
 
For purposes hereof, “Exempt Issuances” shall mean the issuance of (i) up to
500,000 shares to employees, officers and/or independent directors (but not
including any officer, director or employee who immediately prior to such
issuance or grant is the beneficial owner of 10% or more of the Company’s Common
Stock (calculated in accordance with Exchange Act Rule 13d-3)) pursuant to
equity incentive plans approved by the Company’s stockholders, provided such
issuances are approved by the Company’s Board of Directors including a majority
of the Company’s independent directors, (ii) up to 1,000,000 shares of Common
Stock as part of mergers or acquisitions approved by the Company’s Board of
Directors including a majority of the Company’s independent directors, and (iii)
Settlement Shares (as defined below).
 
e.           Adjustment of Exercise Price and Number of Warrant Shares
Purchasable Upon Issuance of Common Stock Equivalents.  In the event the Company
shall at any time after the date hereof issue any Convertible Security (defined
as evidences of indebtedness, ordinary or convertible preferred shares or other
securities which are or may be at any time convertible into or exchangeable for
shares of Common Stock) or warrant, option or other right to subscribe for or
purchase any shares of Common Stock or any Convertible Security (an “Common
Stock Equivalents”), other than Settlement Shares, while any portion of this
Warrant remains outstanding, and the price per share for which Additional Shares
of Common Stock may be issuable thereafter pursuant to such Common Stock
Equivalents shall be less than the Exercise Price, or if, after any such
issuance of Common Stock Equivalents, the price per share for which Additional
Shares of Common Stock may be issuable thereafter is amended, and such price as
so amended shall be less than the Exercise Price, then the Exercise Price and
number of Warrant Shares purchasable upon each such issuance or amendment shall
be adjusted as provided in Section 9(d) above, on the basis that Additional
Shares of Common Stock issuable pursuant to such Common Stock Equivalents shall
be deemed to have been issued (whether or not such Common Stock Equivalents are
actually then exercisable, convertible or exchangeable in whole or in part) as
of the earlier of (i) the date on which the Company shall enter into a firm
contract for the issuance of such Common Stock Equivalents, or (ii) the date of
actual issuance of such Common Stock Equivalents.  No adjustment of the Exercise
Price and number of Warrant Shares purchasable shall be made under this Section
9(e) upon the issuance of any Convertible Security which is issued pursuant to
the exercise of any warrants or other subscription or purchase rights therefore,
if any adjustment shall previously have been made in the Exercise Price and the
number of Warrant Shares purchasable then in effect upon the issuance of such
warrants or other rights pursuant to this Section 9(e).
 
 
7

--------------------------------------------------------------------------------

 
 
f.           Computation of Consideration.  The consideration received by the
Company shall be deemed to be the following: to the extent that any Additional
Shares of Common Stock or any Common Stock Equivalents shall be issued for a
cash consideration, the consideration received by the Company therefore; or, if
such Additional Shares of Common Stock or Common Stock Equivalents are offered
by the Company for subscription, the subscription price; or, if such Additional
Shares of Common Stock or Common Stock Equivalents are sold to underwriters or
dealers for public offering without a subscription offering, the initial public
offering price, in any such case excluding any amounts paid or receivable for
accrued interest or accrued dividends and without deduction of any compensation,
discounts, commissions, or expenses paid or incurred by the Company for or in
connection with the underwriting thereof or otherwise in connection with the
issue thereof.  The consideration for any Additional Shares of Common Stock
issuable pursuant to any Common Stock Equivalents shall be the consideration
received by the Company for issuing such Common Stock Equivalents, plus the
additional consideration payable to the Company upon the exercise, conversion or
exchange of such Common Stock Equivalents.  In case of the issuance at any time
of any Additional Shares of Common Stock or Common Stock Equivalents in payment
or satisfaction of any dividend upon any class of share other than share of
Common Stock, the Company shall be deemed to have received for such Additional
Shares of Common Stock or Common Stock Equivalents a consideration equal to the
amount of such dividend so paid or satisfied.  In any case in which the
consideration to be received or paid shall be other than cash, the Board of
Directors of the Company shall determine in good faith the fair market value of
such consideration and promptly notify the Holder of its determination of the
fair market value of such consideration prior to payment or accepting receipt
thereof.  If, within thirty (30) days after receipt of said notice, the Holder
shall notify the Board of Directors of the Company in writing of its objection
to such determination, a determination of fair market value of such
consideration shall be made by an appraiser selected by the Company and approved
by the Holder.  If the Company and the Holder are unable to agree on the
selection of an appraiser, the issue of selection of an appraiser shall be
submitted to the American Arbitration Association.
 
g.           Settlement Shares.  In the event the Company issues additional
shares of Common Stock or Common Stock Equivalents subsequent to the Initial
Closing Date while any portion of this Warrant remains outstanding in settlement
of, or otherwise arising out of, any claim of entitlement to equity of the
Company or of any Subsidiary that is based on events or circumstances that arose
prior to the Initial Closing Date (“Settlement Shares”), then the number of
Warrant Shares for which this Warrant is exercisable shall then be increased by
a number of shares of Common Stock such that the Aggregate Warrant Equity
Percentage of the Warrant equals the Aggregate Warrant Equity Percentage of the
Warrant immediately prior to the issuance of such Settlement Shares.  The remedy
provided in this Section 9(g) shall be the sole and exclusive remedy of the
Holder with respect to the matters covered hereby.
 
 
8

--------------------------------------------------------------------------------

 
 
h.           Readjustment of Exercise Price and Number of Warrant Shares
Purchasable.  Upon the expiration of the right to convert, exchange or exercise
any Common Stock Equivalents the issuance of which effected an adjustment in the
Exercise Price, if such Common Stock Equivalents shall not have been converted,
exercised or exchanged, the number of shares of Common Stock deemed to be issued
and outstanding by reason of the fact that they were issuable upon conversion,
exchange or exercise of any such Common Stock Equivalents shall no longer be
computed as set forth above, and the Exercise Price and number of Warrant Shares
purchasable shall forthwith be readjusted and thereafter be the price which it
would have been (but reflecting any other adjustments in the Exercise Price and
number of Warrant Shares purchasable made pursuant to the provisions of this
Section 9 after the issuance of such Common Stock Equivalents) had the
adjustment of the Exercise Price and number of Warrant Shares purchasable been
made in accordance with the issuance or sale of the number of Additional Shares
of Common Stock actually issued upon conversion, exchange or issuance of such
Common Stock Equivalents and thereupon only the number of Additional Shares of
Common Stock actually so issued shall be deemed to have been issued and only the
consideration actually received by the Company shall be deemed to have been
received by the Company.
 
i.           Treasury Shares.  In making any adjustment in the Exercise Price
and number of Warrant Shares purchasable hereinbefore provided in this Section
9, the number of shares of Common Stock at any time outstanding shall not
include any shares thereof then directly or indirectly owned or held by or for
the account of the Company.
 
j.           Calculations.  All calculations under this Section 9 shall be made
to the nearest cent or the nearest 1/100th of a share, as applicable.  The
number of shares of Common Stock outstanding at any given time shall not include
shares owned or held by or for the account of the Company, and the disposition
of any such shares shall be considered an issue or sale of shares of Common
Stock.
 
k.           Notice of Adjustments.  Upon the occurrence of each adjustment
pursuant to this Section 9, the Company at its expense will promptly compute
such adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other
securities, cash or property issuable upon exercise of this Warrant (as
applicable), describing the transactions giving rise to such adjustments and
showing in detail the facts upon which such adjustment is based.  Upon written
request, the Company will promptly deliver a copy of each such certificate to
the Holder and to the Company’s transfer agent.
 
l.           Notice of Corporate Events.  If the Company (i) declares a dividend
or any other distribution of cash, securities or other property in respect of
its shares of Common Stock, including without limitation any granting of rights
or warrants to subscribe for or purchase any capital stock of the Company or any
Subsidiary, (ii) authorizes or approves, enters into any agreement contemplating
or solicits stockholder approval for  (x) any sale of all or substantially all
of its assets in one or a series of related transactions, (y) any tender offer
or exchange offer (whether by the Company or another person) pursuant to which
holders of shares of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (z) any reclassification of
the shares of Common Stock or any compulsory share exchange pursuant to which
the shares of Common Stock is effectively converted into or exchanged for other
securities, cash or property or (iii) authorizes the voluntary dissolution,
liquidation or winding up of the affairs of the Company, then the Company,
subject to obtaining an agreement from the Holder to keep such information
confidential and not to purchase or sell the Company’s securities while in
possession of material non-public information (in a form reasonably satisfactory
to the Company), shall deliver to the Holder a notice describing the material
terms and conditions of such transaction, at least five business days prior to
the applicable record or effective date on which a Person would need to hold
shares of Common Stock in order to participate in or vote with respect to such
transaction, and the Company will take all steps reasonably necessary in order
to insure that the Holder is given the practical opportunity to exercise this
Warrant prior to such time so as to participate in or vote with respect to such
transaction; provided, however, that the failure to deliver such notice or any
defect therein shall not affect the validity of the corporate action required to
be described in such notice.
 
 
9

--------------------------------------------------------------------------------

 
 
m.           Rights Upon Distribution of Assets.  If the Company shall declare
or make any dividend or other distribution of its assets (or rights to acquire
its assets) to holders of shares of Common Stock, by way of return of capital or
otherwise (including, without limitation, any distribution of cash, stock or
other securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a “Distribution”), at any time after the issuance of this
Warrant, then, in each such case:
 
i.           any Exercise Price in effect immediately prior to the close of
business on the record date fixed for the determination of holders of shares of
Common Stock entitled to receive the Distribution shall be reduced, effective as
of the close of business on such record date, to a price determined by
multiplying such Exercise Price by a fraction of which (i) the numerator shall
be the closing bid price of the shares of Common Stock on the Trading Day
immediately preceding such record date minus the fair market value of the
Distribution (as determined in good faith by the Company’s Board of Directors)
applicable to one share of the Company, and (ii) the denominator shall be the
closing bid price of the shares of Common Stock on the Trading Day immediately
preceding such record date; and
 
ii.          the number of Warrant Shares shall be increased to a number of
shares equal to the number of shares of Common Stock into which this Warrant is
exerciseable immediately prior to the close of business on the record date fixed
for the determination of holders of shares of Common Stock entitled to receive
the Distribution multiplied by the reciprocal of the fraction set forth in the
immediately preceding subparagraph (i); provided that in the event that the
Distribution is of shares (“Other Shares of Common Stock”) of a company whose
common shares are traded on a national securities exchange or a national
automated quotation system, then the Holder may elect to receive a warrant to
purchase Other Shares of Common Stock in lieu of an increase in the number of
Warrant Shares, the terms of which shall be identical to those of this Warrant,
except that such warrant shall be exercisable into the number of shares of Other
Shares of Common Stock that would have been payable to the Holder pursuant to
the Distribution had the Holder exercised this Warrant immediately prior to such
record date and with an aggregate exercise price equal to the product of the
amount by which the exercise price of this Warrant was decreased with respect to
the Distribution pursuant to the terms of the immediately preceding subparagraph
(i) and the number of Warrant Shares calculated in accordance with the first
part of this subparagraph (ii).
 
 
10

--------------------------------------------------------------------------------

 
 
10.         Payment of Exercise Price.  The Holder shall pay the Exercise Price
in immediately available funds; provided, however, that any time the Holder may
satisfy its obligation to pay the Exercise Price through a “cashless exercise,”
in which event the Company shall issue to the Holder the number of Warrant
Shares determined as follows:
 

 
X = Y [(A-B)/A]
Where:
   
X = the number of Warrant Shares to be issued to the Holder.
     
Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.
     
A = the average of the applicable closing prices for the five Trading Days
immediately prior to (but not including) the Exercise Date, or (if the Common
Stock is not listed for trading on a securities exchange or quoted on an
over-the-counter quotation service) the price reasonably determined by the
Company’s Board of Directors to constitute the fair market value of the Common
Stock immediately prior to the Exercise Date.
     
B = the Exercise Price.



For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued.
 
11.         Fractional Shares.  The Company shall not be required to issue or
cause to be issued fractional Warrant Shares on the exercise of this
Warrant.  If any fraction of a Warrant Share would, except for the provisions of
this Section, be issuable upon exercise of this Warrant, the number of Warrant
Shares to be issued will be rounded down to the nearest whole share and the
purchase prices of such fraction of a share shall be paid to the Holder in cash.
 
12.         Notices.  Any and all notices or other communications or deliveries
hereunder (including without limitation any Exercise Notice) shall be in writing
and shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified in the Purchase
Agreement prior to 6:30 p.m. (New York City time) on a Trading Day, (ii) the
next Trading Day after the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile number specified in the Purchase
Agreement on a day that is not a Trading Day or later than 6:30 p.m. (New York
City time) on any Trading Day, (iii) the Trading Day following the date of
mailing, if sent by nationally recognized overnight courier service or (iv) upon
actual receipt by the party to whom such notice is required to be given.  The
address for such notices or communications shall be as set forth in the Purchase
Agreement.
 
13.         Purchase Agreement.  The Warrant Shares for which this Warrant is
exercisable are entitled to the benefits and subject to the limitations of the
Purchase Agreement, which include registration rights for the Warrant Shares.
 
 
11

--------------------------------------------------------------------------------

 
 
14.         Miscellaneous.
 
a.           Subject to the restrictions on transfer set forth herein, this
Warrant and the registration rights set forth in the Purchase Agreement may be
assigned by the Holder in denominations of not less than 100,000 Warrant Shares
or in its entirety, provided that following such assignment, the further
disposition of such Warrant and Warrant Shares by the assignee is restricted
under the Securities Act and applicable state securities laws and such
transferee agrees in writing to be bound, with respect to the transferred
Warrant and Warrant Shares, by the provisions of Articles 10, 11, and 13 of the
Purchase Agreement and Section 5.2(b) of the Purchase Agreement.  This Warrant
may not be assigned by the Company except to a successor in the event of a sale
of all or substantially all of the Company’s assets or a merger or acquisition
of the Company.  This Warrant shall be binding on and inure to the benefit of
the parties hereto and their respective successors and assigns.  Subject to the
preceding sentences, nothing in this Warrant shall be construed to give to any
Person other than the Company and the Holder any legal or equitable right,
remedy or cause of action under this Warrant.  This Warrant may be amended only
in writing signed by the Company and the Holder and their successors and
assigns.
 
b.           The Company will not, by amendment of its governing documents or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be reasonably necessary or
appropriate in order to protect the rights of the Holder against
impairment.  Without limiting the generality of the foregoing, the Company (i)
will not increase the par value of any Warrant Shares above the amount payable
therefor on such exercise, (ii) will take all such action as may be reasonably
necessary or appropriate in order that the Company may validly and legally issue
fully paid and nonassessable Warrant Shares on the exercise of this Warrant, and
(iii) will not close its stockholder books or records in any manner which
interferes with the timely exercise of this Warrant.
 
c.           GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL.  ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
WARRANT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING REGARD TO ANY APPLICABLE
PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE GENERAL APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.  EACH PARTY HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR ARISING OUT OF OR IN CONNECTION
HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN
(INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS),
AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR
PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF
DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY
LAW.  THE COMPANY HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY.
 
 
12

--------------------------------------------------------------------------------

 
 
d.           The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.
 
e.           In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.
 

 
LAPIS TECHNOLOGIES INC.
     
By:
David Lucatz
 
Name: 
 David Lucatz
 
Title:
 President and Chief Executive Officer

 

 
Address:
 
70 Kinderkamack Road
   
Emerson, New Jersey
   
07630
       

 
 
14

--------------------------------------------------------------------------------

 
 